Hill, C. J.
1. One who receives promissory notes or other ehoses in action as collateral s'ecurity is bound to use ordinary diligence to collect' them. Civil Code, §2963; Schoul. Bail. (3d ed. §236); Colebrooke, Col. Sec. §114.
2. Where the maker of a promissory note is sued thereon by the payee, and the defense is set up that the latter failed to collect certain promissory notes pledged with him by the former as collateral security, the defendant must show that the collateral notes were collectible, and that the . failure to collect them was due to the negligence of the plaintiff, and that damage resulted therefrom to the defendant. This burden was not successfully carried in the instant case. Fisher v. Jones Co., 108 Ga. 490 (34 S. E. 172).
3. Under the decision of the Supreme Court in the ease of Mauck v. Atlanta Trust and Banking Co., 113 Ga. 242 (38 S. E. 845), the evidence in the case sub judice demanded the verdict as. directed.

Judgment affirmed.

George H. Harris, B. M. Frizzells, for plaintiff in error,
cited: Civil Code, §2963; 10 Ga. 208; 65 Ga. 305; 113 Ga. 243; 108 Ga. 493; 94 Ga. 688; 113 Ga. 1165.
IF. A. Wooten, contra,
cited: Civil Code, §3802; 105 Ga. 235, and cases cited supra.